
	
		I
		111th CONGRESS
		1st Session
		H. R. 3448
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Pitts (for
			 himself, Mr. Rehberg,
			 Mr. Bachus,
			 Mr. Olson,
			 Mr. Crenshaw,
			 Mrs. Myrick,
			 Mr. Barrett of South Carolina,
			 Mr. Fleming, and
			 Mr. Paulsen) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish an expedited schedule for the issuance of a
		  Combined Construction and Operating License for nuclear reactors that meet
		  certain conditions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Streamline America’s Future Energy
			 Nuclear Act.
		2.Public health and
			 safetyNothing in this Act
			 shall supersede, mitigate, detract from, or in anyway decrease the Nuclear
			 Regulatory Commission’s ability to maintain the highest possible levels of
			 public health and safety standards, consistent with the provisions of the
			 Atomic Energy Act of 1954. No authority granted by this Act shall be executed
			 in a manner that jeopardizes, minimizes, reduces, or lessens public health and
			 safety standards.
		3.Streamlining
			 Combined Construction and Operating License
			(a)In
			 generalThe Nuclear
			 Regulatory Commission shall establish and implement an expedited procedure for
			 issuing a Combined Construction and Operating License.
			(b)QualificationsTo qualify for the expedited procedure
			 under this section, an applicant shall—
				(1)apply for construction of a reactor based
			 on a design approved by the Nuclear Regulatory Commission;
				(2)construct the new reactor on or adjacent to
			 a site where an operating nuclear power plant already exists;
				(3)not be subject to a Nuclear Regulatory
			 Commission order to modify, suspend, or revoke a license under section 2.202 of
			 title 10, Code of Federal Regulations; and
				(4)submit a complete
			 Combined Construction and Operating License application that is docketed by the
			 Commission.
				(c)Expedited
			 procedureWith respect to a
			 license for which the applicant has satisfied the requirements of subsection
			 (b) and seeks fast track consideration, the Nuclear Regulatory Commission shall
			 follow the following procedures:
				(1)Undertake an
			 expedited environmental review process and issue a draft Environmental Impact
			 Statement within 12 months after the application is accepted for
			 docketing.
				(2)Complete any
			 public licensing hearings and related processes within 24 months of accepting
			 for docketing the expedited Combined Construction and Operating License
			 application. Such hearings shall begin with the issuance of a draft
			 Environmental Impact Statement.
				(3)Complete the
			 technical review process and issue the Safety Evaluation Report and the final
			 Environmental Impact Statement within 18 months after the application is
			 accepted for docketing.
				(4)Make a final
			 decision on whether to issue the Combined Construction and Operating License
			 within 25 months after docketing the application.
				(d)GoalsThe Nuclear Regulatory Commission shall
			 present recommendations to Congress within 90 days of the date of enactment of
			 this Act for procedures that would further facilitate the licensing of new
			 nuclear reactors in a timely manner.
			4.Reactor design
			 certificationThe Nuclear
			 Regulatory Commission shall reduce by one half the time necessary to certify a
			 reactor design and may include designs under consideration for certification by
			 the Nuclear Regulatory Commission as of the date of enactment of this Act. Such
			 a schedule shall be presented to Congress within one year of date of enactment
			 of this Act.
		5.Technology
			 neutral plant design specificationsWithin one year of date of enactment of this
			 Act, the Nuclear Regulatory Commission shall outline to the Congress an
			 approach that will allow the Nuclear Regulatory Commission to develop
			 technology-neutral guidelines for nuclear plant licensing in the future that
			 would allow for the more seamless entry of new technologies into the
			 marketplace.
		6.Additional
			 funding and personnel resourcesNot later than 90 days after the date of
			 enactment of this Act, the Nuclear Regulatory Commission shall transmit to the
			 Congress a request for such additional funding and personnel resources as are
			 necessary to carry out sections 2 through 5 without delaying consideration of
			 applications for Combined Construction and Operating Licenses or reactor design
			 certifications not subject to expedited procedures under this Act.
		7.National
			 laboratory supportEach
			 national laboratory with expertise in the nuclear field shall, in coordination
			 with the Nuclear Regulatory Commission, dedicate personnel to supporting either
			 or both the expedited licensing procedures under section 3 and the expedited
			 design certification procedures under section 4.
		8.Educational
			 program fundsTo both support
			 the Nation’s effort to efficiently license new nuclear power plants and build
			 the expertise and workforce necessary to regulate and operate those plants, the
			 Nuclear Regulatory Commission and the Department of Energy shall direct
			 educational funding to programs to enhance or directly support the activities
			 authorized by this Act.
		9.National Nuclear
			 Energy Council
			(a)In
			 General
				(1)The Secretary of
			 Energy shall establish a National Nuclear Energy Council (in this section
			 referred to as the Council).
				(2)The Council shall
			 be subject to the requirements of the Federal Advisory Committee Act (5 U.S.C.
			 App.).
				(b)PurposeThe
			 Council shall—
				(1)serve in an
			 advisory capacity to the Secretary of Energy regarding nuclear energy on
			 matters submitted to the Council by the Secretary of Energy;
				(2)advise, inform,
			 and make recommendations to the Secretary of Energy with respect to any matter
			 relating to nuclear energy;
				(3)help nuclear
			 energy related investors to navigate the Federal bureaucracy to efficiently
			 bring their products and services to the marketplace; and
				(4)not participate in
			 any research and development or commercialization activities.
				(c)Membership and
			 Organization
				(1)The members of the
			 Council shall be appointed by the Secretary of Energy.
				(2)The Council may
			 establish such study and administrative committees as it considers
			 appropriate.
				10.Nuclear Power
			 2010There are authorized to
			 be appropriated for the Nuclear Power 2010 $121,000,000 to accomplish its
			 original mission of defining the plant permitting and design certification
			 process by September 30, 2010, at which date the program shall cease to exist.
		11.Next Generation
			 Nuclear Power PlantThe
			 Department of Energy and the Nuclear Regulatory Commission shall reevaluate the
			 Next Generation Nuclear Power Plant schedule with the purpose of significant
			 acceleration. Within 180 days of the date of enactment of this Act, program
			 managers shall submit to the Congress a revised schedule, including funding
			 requirements, that would allow for program completion as near as is possible to
			 2015 (halving the current schedule of program completion in 2021).
		12.Uranium mining
			 on Federal landsThe Federal
			 Land Policy and Management Act of 1976 shall not be used to arbitrarily prevent
			 uranium mining from taking place on Federal lands. The Federal Government shall
			 not collect additional leasing fees, beyond that which are currently
			 applicable, to mine uranium on Federal lands. Any fees collected in association
			 with commercial uranium mining on Federal lands that should be applied for
			 remediation purposes, shall only be applied to the remediation of sites that
			 incurred damage as a result of commercial nuclear activities. Such fees shall
			 not be applied to the remediation of any sites that incurred damage as a result
			 of Government or Government-sponsored activities.
		
